Holden, J.,
delivered the opinion of the court.
This is a suit to recover damages resulting from deceitful and false representations made by appellant to appellees in the leasing of a certain store building in the city of Corinth. It was claimed by the appellees that the appellant, Stone, fraudulently represented that he had a ten-year lease upon the building, but that, acting upon this rep*676resentation, appellees sub-leased part of the building from Stone for a period of ten years, and moved into it, but that, as a matter of fact, Stone did not have a lease on the building except for four years, and that appellees were compelled by the owner to move from the building several years before the ten-year lease expired. Appellees were paying twenty-five dollars per month rent to Stone for the building which they were compelled to vacate by the owner, and it was the general loss they sustained in having to vacate the building for which they filed suit and recovered a judgment of one thousand dollars.
The appellant assigns several errors for reversal, but we shall notice only one, which necessitates a reversal of the case, and that is that the proof in the case fails to establish any actual damages suffered by the appellees on account of their having to move from the store building.
We have Searched the record carefully and are unable to find any substantial proof with reference to the actual damages suffered by the appellees no account of their having to move out of the store building leased from Stone. The measure of damages recoverable Avould be such sum as would make the appellee whole on account of his having to vacate the building. The difference between what the building was worth when forced to move and what the appellees would have paid for it if they had remained in it wTould measure the actual loss to them on account of the deceit. This is the damage reasonably contemplated under the law.
There is considerable proof in the record with regard to what the appellees, C. J. and J. B. Pounds, had to pay for the building which they were compelled to move into when they moved out of the store building, but nowhere does it appear from the testimony that the store building leased from Stone was worth more than twenty-five dollars per month at the time appellees were ordered to vacate it by the owner. It is possible that inferences might be drawn as to the comparative values of the store building and the building into which the appellees had to move, but this is *677indefinite and uncertain, and, to say the most of it, would not warrant a verdict for one thousand dollars. Estell v. Myers, 54 Miss 174; Id., 56 Miss. 800; 12 R. C. L., section 196, p. 451.
We think there are other errors in the case which it is unnecessary to point out, because on a new trial the record may be freed of them..

Reversed and remanded.

Opinion on Suggestion of Ekkob.
Holden, J.
It is suggested that we erred in our former opinion in this case, reported at page 629, 88 So., in holding that: “The measure of damages (to the deceived party) is the difference in value of the lease at the time of the ejectment and the amount that would have been paid as rent for the remaining part of the term.”
We must confess that we erred in announcing this rule of the measure of damages, and to that extent only, the suggestion of error is sustained.
The correct rule of the measure of damages in the case is that the deceived party may recover as damages the difference in the actual value of the lease, at or about the time of its execution, and the amount that he would have paid as rent for the property; such being the actual damages contemplated by the parties. Estell v. Myers, 56 Miss. 806, 12 R. C. L., section 196.
In actions of this character the rule is that the deceived party is only entitled to be made whole in the transaction, and is allowed such actual damages as was reasonably contemplated at the time of the making of the lease. In the case before us the difference, if any, in the value of the lease, Avhen made, over the amount agreed to be paid as rent by the deceived party, Avould measure his loss.
The opinion heretofore rendered remains the opinion of the court, with the change or modification as herein stated.

Sustained in part and overruled in part.